DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance: Harmon et al (US 2008/0216480), Noland (US 5,509,382) and Noland (US 2007/0017478) teach an engine having a compression piston and a crosshead piston, wherein between the two pistons there are apertures to allow a flow passage.  Cleeves (US 8,573,178) teaches a sleeve valve that resides in a cylinder and allows the opening and closing of passages in a sidewall of the cylinder.  Kawamura (US 5,113,805) teaches a two stroke engine having a sleeve in the cylinder that has openings to allow gas to flow through the side walls of the cylinder.  The prior art does not teach nor render obvious an internal combustion engine for compressing gas comprising a compression cylinder including a compression piston, a crosshead piston coupled to the compression piston, and a sleeve located between the compression cylinder and the cross head piston, the sleeve including a pair of apertures located on opposite sidewalls thereof and allowing a flow passage as recited in independent claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747